                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Danielle Jermaine Jackson,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                  3:20cv46-FDW
                                      )
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 27, 2020 Order.

                                               April 27, 2020




        Case 3:20-cv-00046-FDW Document 11 Filed 04/27/20 Page 1 of 1
